Exhibit 10.1

AMENDMENT NUMBER SIX

TO

LOAN AND SECURITY AGREEMENT

This AMENDMENT NUMBER SIX, dated as of December 11, 2006, (this "Amendment") is
an amendment to the Loan and Security Agreement, dated as of April 18, 2003, by
and between Shoe Pavilion Corporation, a Washington corporation (the "Borrower")
and Wells Fargo Retail Finance, LLC, as "Lender", as amended by that Amendment
Number One to Loan and Security Agreement dated as of September 24, 2004 by and
between the Borrower and the Lender, as amended by that Amendment Number Two to
Loan and Security Agreement dated as of May 12, 2005 by and between the Borrower
and the Lender, as amended by that Amendment Number Three to Loan and Security
Agreement dated as of August 11, 2005, as amended by that Amendment Number Four
to Loan and Security Agreement dated as of March 15, 2006 by and between the
Borrower and the Lender, as amended by that Amendment Number Five to the Loan
and Security Agreement dates as of October 30, 2006 (as further amended from
time to time, the "Loan Agreement"). All capitalized terms not otherwise defined
herein shall have the meanings ascribed to them in the Loan Agreement.

The Borrower has requested that the Lender agree to certain modifications of the
Loan Agreement as set forth herein. The Lender is prepared to agree to the
Borrower's request on the terms and conditions contained herein.

In consideration of the foregoing and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, each of the
undersigned hereby agrees as follows:

Modified Definitions. The following definition contained in Article 1 of the
Loan Agreement shall be modified as set forth below:

The definition of "Maximum Revolver Amount" in Section 1.1 of the Loan Agreement
shall be deleted in its entirety and the following definition shall be
substituted therefore: ""Maximum Revolver Amount' means Thirty Million Dollars
($30,000,000), provided however, that the Maximum Revolver Amount may be
increased up to Fifty Million Dollars ($50,000,000) pursuant to the provisions
of Section 2.2A."

Increase of Maximum Revolver Amount

. Section 2.2A of the Loan Agreement shall be amended by (i) deleting "Thirty
Million Dollars ($30,000,000)" therefrom and substituting "Fifty Million Dollars
($50,000,000)" in lieu thereof and (ii) deleting "Two Million Dollars
($2,000,000)" therefrom and substituting "Five Million Dollars ($5,000,000)" in
lieu thereof.

Schedule 6.2. Schedule 6.2(c)(i) of the Loan Agreement shall be deleted in it
entirety and the following shall be substituted therefor:

"(i) Within fifteen (15) days of the end of each month for the immediately
preceding month:

(A) stock ledger or perpetual roll-forward (including sales, purchase,
beginning-of-month Inventory, end-of-month Inventory);

(B) copy of invoice reflecting current payable owing for services rendered to
Borrower at Gilbert West Warehouse Facility and evidence of the payment of such
invoice; and

(C) Inventory certificate in Lender's format."

The following Schedule 6.2(c)(v) is hereby added to the Loan Agreement:

"(v) From time to time, upon Lender's request, Borrower shall promptly provide
to Lender original counterparts of (each in such form as Lender from time to
time may specify) (i) a receiving report; (ii) Inventory summary report by
location and by department; and (iii) P.O. gross margin percentage report."

Acknowledgement of Obligations by Borrower. The Borrower confirms and agrees
that (a) all representations and warranties contained in the Loan Agreement and
in the other Loan Documents are on the date hereof true and correct in all
material respects, and (b) it is unconditionally liable for the punctual and
full payment of all Obligations, including, without limitation, all reasonable
charges, fees, expenses and costs (including attorneys' fees and expenses) under
the Loan Documents, and that the Borrower has no defenses, counterclaims or
setoffs with respect to full, complete and timely payment of all Obligations.

Ratification of Financing. The Borrower confirms that the Loan Agreement and the
Loan Documents remain in full force and effect without amendment or modification
of any kind, except for the amendments explicitly set forth herein. This
Amendment shall be deemed to be one of the Loan Documents and, together with the
other Loan Documents, constitute the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior dealings,
correspondence, conversations or communications between the parties with respect
to the subject matter hereof. This Amendment shall be considered a Loan Document
and, without in any way limiting the application of other provisions of the Loan
Agreement, this Amendment shall be governed by the provisions of Articles 13, 15
and 16 of the Loan Agreement. No further amendment to the Loan Agreement shall
be made except by a writing signed by all parties to the Loan Agreement.

Representations, Warranties and Covenants. The Borrower and Guarantor, jointly
and severally, represents, warrants and covenants with and to the Lender as
follows, which representations, warranties and covenants are continuing and
shall survive the execution and delivery hereof, the truth and accuracy of, or
compliance with each, together with the representations, warranties and
covenants in the other Loan Agreements, being a continuing condition of the
making or providing any loans or Letters of Credit by the Lender to Borrower:

This Amendment has been duly authorized, executed and delivered by all necessary
action of the Borrower and Guarantor, and is in full force and effect, and the
agreements and obligations of the Borrower and Guarantor contained here
constitute legal, valid and binding obligations of the Borrower enforceable
against the Borrower and Guarantor in accordance with its terms.

After giving effect to this Amendment, there is no Event of Default under the
Loan Agreement or any of the Loan Documents.

Conditions Precedent.   This Amendment shall become effective upon satisfaction
of each of the following conditions precedent or waiver of such conditions by
the Lender:

Receipt by Lender of this Amendment duly executed by the Borrower and Lender.

Receipt by Lender of the Acknowledgment and Consent duly executed by Guarantor.

All representations and warranties contained herein shall be true and correct in
all material respects.

After giving effect to this Amendment, no Default or Event of Default shall have
occurred and be continuing.

Miscellaneous. Section and paragraph headings herein are included for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of California.

Counterparts.   This Amendment may be executed in any number of counterparts,
each of which shall be deemed to be an original hereof and submissible into
evidence and all of which together shall be deemed to be a single instrument. In
making proof of this Amendment, it shall not be necessary to produce or account
for more than one counterpart thereof signed by each of the parties hereto.
Delivery of an executed counterpart of this Amendment by facsimile or other
electronic method of transmission shall have the same force and effect as
delivery of an original executed counterpart of this Amendment.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their authorized officers as of the day and year first
above written.

WELLS FARGO RETAIL FINANCE, LLC
(the "Lender")

By: /s/ Robert C. Chakarian
Name: Robert C. Chakarian
Title:  Vice President

BORROWER

:



SHOE PAVILION CORPORATION

By: /s/ Bruce L. Ross
Name: Bruce L. Ross
Title: EVP and CFO



 

 

 

 

 

 

 

 

 

 

 

Signature page to Amendment Number 6- # 1461560 v1




--------------------------------------------------------------------------------






ACKNOWLEDGEMENT AND CONSENT

 

The undersigned, as a party to one or more Loan Documents, as defined in the
Loan and Security Agreement, dated as of April 18, 2003, as heretofore amended
(the "Loan Agreement"), by and between Shoe Pavilion Corporation, a Washington
corporation (the "Borrower") and Wells Fargo Retail Finance, LLC, a Delaware
limited liability company, as lender (the "Lender"), hereby (i) acknowledges and
consents to Amendment Number Six dated as of December 11, 2006, to Loan
Agreement (the "Amendment", all terms defined therein being used herein as
defined therein), to which this Acknowledgement and Consent is attached,
together with all prior amendments to the Loan Agreement; (ii) confirms and
agrees that the General Continuing Guaranty dated as of April 18, 2003 to which
the undersigned is a party is, and shall continue to be, in full force and
effect and is ratified and confirmed in all respects; (iii) confirms and agrees
that the Loan Agreement together with each other Loan Document to which the
undersigned is a party is, and shall continue to be, in full force and effect
and is hereby ratified and confirmed in all respects; and (iv) confirms and
agrees that to the extent that any such Loan Document purports to assign or
pledge to the Lender, or to grant to the Lender a security interest in or lien
on, any collateral as security for the obligations of the Borrower and Guarantor
from time to time existing in respect of the Loan Documents, such pledge,
assignment and/or grant of a security interest or lien is hereby ratified and
confirmed in all respects as security for all obligations of the Borrower and
the undersigned, whether now existing or hereafter arising.

Dated: ______ __, 2006

SHOE PAVILION,INC.

By: ________________________
Name:
Title:

 

Signature Page to Acknowledgment and Consent to Amendment Number Six